Exhibit 10.2

 

Central Pacific Financial Corp. 2013 Stock Compensation Plan

 

Stock Option Grant Agreement

 

This Stock Option Grant Agreement (“Agreement”) is effective as of the “Date of
Grant” stated in the accompanying Notice of Stock Option Grant (“Notice”),
between Central Pacific Financial Corp., a Hawaii corporation (“Company”) with
its registered office at 220 South King Street, Honolulu, Hawaii 96813, and the
Grantee stated in the Notice (“Grantee”), who is an employee of the Company or
one of its subsidiaries.

 

1.                                        Grant of Stock Option.  The Company
hereby grants to Grantee an option (“Option”) to purchase the number of shares
of the Company’s common stock stated in the Notice (“Shares” or “Option
Shares”).  This grant is subject to the terms and conditions of this Agreement
and the applicable terms and conditions of the Central Pacific Financial Corp.
2013 Stock Compensation Plan (“Plan”).

 

2.                                        Type of Option.  The Option granted
under this Agreement is intended to constitute an incentive stock option
(“ISO”), as defined in Section 422 of the Internal Revenue Code of 1986, as
amended, (“Code”).  To the extent the Option does not comply with the applicable
ISO exercise limitations or other ISO qualification requirements, the Option
shall be deemed to be a nonqualified stock option (“NQSO”) instead of an ISO.

 

3.                                        Exercise Price.  The Exercise Price is
stated in the Notice (“Exercise Price”) and shall be the fair market value per
share of Company common stock on the Date of Grant.

 

4.                                        Vesting.  The Option shall vest and
become exercisable on the earlier of (a) pursuant to the “Vesting Date” and/or
“Vesting Schedule” set forth in the Notice.

 

5.                                      Exercise of Option.

 

a.                                        Notice of Exercise.  Grantee may
exercise this Option by written notice to the Company in a form satisfactory to
the Company stating that Grantee has elected to exercise this Option and stating
the number of Option Shares that Grantee has elected to purchase.  The date of
the Company’s actual receipt of the notice shall be treated as the date of
exercise of the Option for the Shares being purchased.

 

b.                                       Payment.  When Grantee gives notice of
exercise of the Option, Grantee must pay the full Exercise Price for the Option
Shares being purchased.  Grantee may make the payment (a) by certified check or
bank check payable to the order of the Company, or (b) by delivering (either by
actual delivery or attestation) previously acquired shares of Company common
stock held by Grantee for at least six months or acquired by Grantee on the open
market and having an aggregate fair market value at the time of exercise equal
to the full Exercise Price, (c) by a combination of (a) and (b), or (d) or any
other method approved by the Committee in its sole discretion.  In addition,
with the Company’s approval, the Company may cooperate with Grantee in arranging
a “cashless exercise” of the Option through a broker approved by the Company,
under which the broker will sell Shares acquired by Grantee upon exercise of the
Option and remit to the Company a sufficient portion of the sales proceeds to
pay the full Exercise Price and any tax withholding required upon such exercise.

 

c.                                        Miscellaneous.  This Option may not be
exercised for any fractional shares, and no fractional shares will be issued or
delivered.  Not less than ten shares may be purchased at any one time unless the
number purchased is the total number that may be purchased under this Option. 
If Grantee fails to pay for any Option Shares specified in the notice or fails
to accept delivery of the Option Shares, the Company may terminate Grantee’s
right to purchase the Option Shares.

 

6.                                      Term of Option.  Subject to Section 7
below, the Option shall terminate on the tenth anniversary of the Date of Grant
(the “Expiration Date”).  Thereafter, the Option shall not be exercisable.

 

7.                                      Termination of Employment.  Except as
otherwise provided in this Section 7, the Option shall terminate and not be
exercisable following Grantee’s termination of employment with the Company and
its subsidiaries.  The following subsections prescribe time periods during which
the Option, to the extent vested, will continue to be exercisable following
Grantee’s termination of employment for specific reasons.  All the prescribed
time periods are subject to the Option term and Expiration Date, that is, the
Option shall cease to be exercisable upon the earlier of the end of the Option
term/Expiration Date, as described in Section 6 above, or the prescribed time
period.

 

1

--------------------------------------------------------------------------------


 

a.                           Change in Control.  If Grantee is terminated for
any reason other than “Cause” as defined in the Plan, within twelve (12) months
following a “Change in Control Event”, as defined in the Plan, the Option shall
continue to be exercisable for twelve (12) months after such termination.

 

b.                           Death or Disability.  If Grantee’s employment
terminates because of Grantee’s death or “Disability” as defined in
Section 409A(a)(2)(C) of the Code, the Option shall continue to be exercisable
for twelve (12) months after such termination.

 

c.                            Retirement.  If Grantee’s employment terminates
because of Grantee’s retirement on or after age sixty-five (65), the Option
shall continue to be exercisable for twelve (12) months after the date of such
retirement.

 

d.                           General Rule.  If Grantee’s employment terminates
for any reason other than those described in sections 7.a. through 7.c. above,
the Option shall continue to be exercisable for three (3) months after such
termination.

 

e.                            Death Following Termination of Employment.  If
Grantee dies within the three (3) or twelve (12) month exercise periods
following termination of employment, as applicable above, the Option shall
continue to be exercisable for twelve (12) months following Grantee’s date of
death.

 

Grantee’s employment shall not be treated as terminated in the case of a
transfer of employment within or between the Company and its subsidiaries or in
the case of sick leave or other approved leave of absence.

 

8.                                      Notice of Disposition.  Grantee shall
notify the Company upon the disposition of Shares acquired upon exercise of an
ISO.  The Company will use such information to determine whether a disqualifying
disposition as described in Section 421(b) of the Code has occurred.

 

9.                                      Issuance of Shares; Registration;
Withholding Taxes.  As soon as practicable after the exercise date of the
Option, the Company shall cause to be issued and delivered to Grantee, or for
Grantee’s account, a certificate or certificates for the Option Shares
purchased.  The Company may postpone the issuance or delivery of the Option
Shares until: (a) the completion of registration or other qualification of such
Option Shares or transaction under any state or federal law, rule or regulation,
or any listing on any securities exchange, as the Company shall determine to be
necessary or desirable; (b) the receipt by the Company of such written
representations or other documentation as the Company deems necessary to
establish compliance with all applicable laws, rules, and regulations, including
applicable federal and state securities laws and listing requirements, if any;
and (c) the payment to the Company, upon its demand, of any amount requested by
the Company to satisfy any federal, state, or other governmental withholding tax
requirements related to the exercise of the Option.  The Company shall have the
right to withhold with respect to the payment of any Option Shares any taxes
required to be withheld because of such payment, including the withholding of
Shares otherwise payable due to exercise of the Option.  Grantee shall comply
with any and all legal requirements relating to Grantee’s resale or other
disposition of any Shares acquired under this Agreement.  The certificates
representing the Shares acquired pursuant to the Option may bear such legend as
described in Section 13 below or as the Company otherwise deems appropriate to
ensure compliance with applicable law.

 

10.                               Nontransferability of Option.  The Option
shall not be assignable or transferable by Grantee other than by will or by the
laws of descent and distribution.  During Grantee’s lifetime, the Option and all
rights of Grantee under this Agreement may be exercised only by Grantee.  If the
Option is exercised after Grantee’s death, the Company may require evidence
reasonably satisfactory to it of the appointment and qualification of Grantee’s
personal representatives or executors and their authority and of the right of
any heir or distributee to exercise the Option.  Any purported transfer or
assignment of this Option shall be void and of no effect, and shall give the
Company the right to terminate this Option as of the date of such purported
transfer or assignment.

 

11.                               Share Adjustments.  The number of Shares and
the Exercise Price shall be adjusted proportionately for any increase or
decrease in the number of issued shares of Company common stock by reason of a
reorganization, merger, recapitalization, reclassification, stock split, stock
dividend, or other like change in the capital structure of the Company. 
The adjustment required shall be made by the Compensation Committee of the Board
of Directors of the Company (“Committee”), whose determination shall
be conclusive.  In no event shall the adjusted Exercise Price be less than the
fair market value of the adjusted Shares on the Date of Grant.

 

12.                               No Rights as Shareholder.  Grantee shall
acquire none of the rights of a shareholder of the Company with respect to the
Option until a certificate for Shares is issued to Grantee following the
exercise of the Option.  Except as otherwise provided in Section 11 above,
no adjustments shall be made for dividends, distributions, or other rights
(whether ordinary or extraordinary, and whether in cash, securities or other
property) for which the record date is prior to the

 

2

--------------------------------------------------------------------------------


 

date such certificate is issued.

 

13.                               Registration of Shares.  If a registration
statement under the Securities Act of 1933 (the “Act”) with respect to Shares
issuable upon exercise of the Option is not in effect at the time of exercise,
or if a registration statement with respect to the Shares is in effect but not
with respect to Grantee’s resale thereof and Grantee is an “affiliate” of the
Company, then, in either such case, (a) as a condition of the issuance of the
Shares, the person exercising such Option shall give the Company a written
statement, satisfactory in form and substance to the Company, acknowledging that
such Shares may be reoffered or resold by Grantee only pursuant to Rule 144 or a
separate registration statement under the Act, and (b) the Company may place
upon any stock certificate for Shares the following legend or such other legend
as the Company may prescribe to prevent disposition of the shares in violation
of the Act:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD, PLEDGED,
HYPOTHECATED, OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT WITH RESPECT TO THEM UNDER THE ACT OR THE AVAILABILITY OF
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS.  FURTHERMORE, NO OFFER, SALE,
TRANSFER, PLEDGE, OR HYPOTHECATION MAY BE MADE WITHOUT APPROVAL OF COUNSEL FOR
CENTRAL PACIFIC FINANCIAL CORP. AFFIXED TO THIS CERTIFICATE.  THE STOCK TRANSFER
AGENT HAS BEEN ORDERED TO EFFECTUATE TRANSFERS OF THIS CERTIFICATE ONLY IN
ACCORDANCE WITH THE ABOVE INSTRUCTIONS.

 

14.                               Grantee Bound by Plan.  Grantee hereby
acknowledges receipt of a copy of the Plan and acknowledges that Grantee shall
be bound by its terms, regardless of whether such terms have been set forth in
this grant document.  If there is any inconsistency between the terms of the
Plan and the terms of this grant document, Grantee shall be bound by the terms
of the Plan.

 

15.                               Employment Rights.  Neither the Plan nor the
granting of the Option shall be a contract of employment with the Company or any
of its subsidiaries.  Subject to other applicable agreements with Grantee, the
Company or a subsidiary may discharge Grantee from employment at any time.

 

16.                               Amendment.  This Agreement may be amended by
the Committee at any time based on its determination that the amendment is
necessary or advisable in light of any addition to, or change in, the Code or
regulations issued thereunder, or any federal or state securities law or other
law or regulation, or the Plan, or based on any discretionary authority of the
Committee under the Plan.  However, unless necessary or advisable due to a
change in law, any amendment to this Agreement which has a material adverse
effect on the interest of Grantee under this Agreement shall be effective only
with the consent of Grantee.

 

17.                               No Advice, Warranties, or Representations. 
The Company is not providing Grantee with advice, warranties, or representations
regarding any of the legal or tax effects to Grantee with respect to this
Option.  Grantee is encouraged to seek legal and tax advice from Grantee’s own
legal and tax advisors.

 

18.                               Code Section 409A.  This grant of Option has
been structured to meet the requirements for a stock option that does not
provide for a “deferral of compensation” as defined in Treas. Reg. 1.409A-1.

 

19.                               Miscellaneous.  This Agreement and the Plan
set forth the final and entire agreement between the parties with respect to the
subject matter hereof, which shall be governed by and construed in accordance
with the laws of the State of Hawaii applicable to contracts made and to be
performed in Hawaii.  This Agreement shall bind and benefit Grantee, the heirs,
distributees, and personal representative of Grantee, and the Company and its
successors and assigns.

 

BY ACCEPTING THIS AGREEMENT AND THE STOCK OPTION GRANT PURSUANT TO THIS
AGREEMENT, GRANTEE AGREES TO ALL THE TERMS AND CONDITIONS DESCRIBED IN THIS
AGREEMENT AND IN THE PLAN.

 

3

--------------------------------------------------------------------------------